t c no united_states tax_court samuel t seawright and carol a seawright petitioners v commissioner of internal revenue respondent docket no filed date r’s examination of ps’ tax_liability commenced no later than date after ps petitioned this court to redetermine the deficiency r’s trial counsel informally contacted potential third-party witnesses without providing advance notice to ps held sec_7602 i r c which requires that r give the taxpayer advance notice of third-party_contacts regarding r’s examination or collection activities is inapplicable with respect to r’s examination activities here which all occurred before the date effective date of sec_7602 held further sec_7602 i r c is inapplicable with respect to r’s trial preparation activities held further sec_7602 i r c which restricts r’s use of financial status or economic reality examination techniques is inapplicable with respect to r’s examination techniques which were employed before the date effective date of sec_7602 sec_4 held further ps bear the burden_of_proof held further the allowable business_expenses of ps’ salvage business determined held further the cost_of_goods_sold of ps’ salvage business determined samuel t seawright and carol a seawright pro sese james r rich for respondent thornton judge respondent determined a dollar_figure deficiency in petitioners’ joint federal_income_tax the issues for decision are whether respondent’s agents violated sec_7602 which requires the internal_revenue_service irs to give taxpayers advance notice of certain third-party_contacts whether respondent’s agents violated sec_7602 limiting respondent’s use of financial status or economic reality examination techniques whether pursuant to sec_7491 respondent bears the burden_of_proof whether petitioners are entitled to deduct various business_expenses of their salvage business in amounts greater than respondent has allowed and whether petitioners are entitled to reduce gross_receipts from their salvage business by certain amounts for cost_of_goods_sold all section references are to the internal_revenue_code as in effect for the relevant taxable_year and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some of the facts which we incorporate herein by this reference petitioners petitioners are married when they filed their petition they resided in columbia south carolina columbia north bast used parts petitioner samuel t seawright samuel owned and operated a family business known as columbia north east used parts columbia located on hardscrabble road in columbia south carolina samuel was the primary laborer for columbia petitioner carol seawright carol was the record-keeper and petitioners’ son monty seawright monty worked with samuel at columbia on weekends columbia began operations in when samuel paid about dollar_figure for five junked cars petitioners owned a ford truck with a wrecker boom in the bed samuel used the truck to pick up and haul away items such as appliances scrap metal and junked vehicles samuel did not charge for the hauling service petitioners stored the junked vehicles and other hauled-away items at their scrap yard on hardscrabble road samuel rebuilt some of the junked vehicles to sell petitioners salvaged and sold used parts from some of the junked vehicles q4e- in columbia crushed out all its inventory of junked vehicles and other items selling it as scrap metal in and samuel continued to haul various items to petitioners’ scrap yard including junked or abandoned vehicles petitioners did not pay for any of the items samuel hauled away during these years the only gross_receipts generated from columbia’s business during and were attributable to some automobile body work and other labor that samuel performed in columbia recommenced rebuilding junked vehicles between april and date petitioners spent a total of dollar_figure to purchase junked vehicles at a total cost of dollar_figure and various automotive parts at a total cost of dollar_figure petitioners bought a number of these junked vehicles at auctions conducted by sadisco of columbia sadisco a company which operated as a middleman between insurance_companies in possession of wrecked automobiles and dealers who buy them during columbia rebuilt or was in the process of rebuilding at least six damaged vehicles five of which were sold to third parties in for an aggregate sales_price of dollar_figure as required by state law along with the application of certificate for title registration for each of these six vehicles there was filed with the south carolina department of none of the rebuilt vehicles were sold in during petitioners sold none of its inventory to scrap dealers - revenue and taxation division of motor vehicles dmv an owner’s rebuilder’s affidavit certifying among other things the fair_market_value of each rebuilt vehicle as estimated in the national automobile dealers association nada official used car guide blue_book four of these affidavits were filed in on these affidavits samuel certified nada estimated fair market values for four of the rebuilt vehicles in amounts totaling dollar_figure petitioners’ federal_income_tax returns carol prepared petitioners’ and joint federal_income_tax returns on the schedule c profit or loss from business sole_proprietorship schedule c attached to their return petitioners reported that columbia had dollar_figure gross_receipts and zero cost of goods showing no opening_inventory no purchases and no ending inventory for petitioners reported that columbia had a net_loss of dollar_figure on the schedule c attached to their return petitioners reported that columbia had dollar_figure in gross_receipts cost of petitioners did not have a car dealer’s license in order to sell the six rebuilt vehicles columbia north east used parts columbia first transferred title to petitioners’ son monty seawright monty for no consideration monty then made application_for certificates of title registration with the south carolina department of revenue and taxation division of motor vehicles dmv the two remaining affidavits were filed in march and date on these affidavits samuel certified fair market values of the other two rebuilt vehicles totaling dollar_figure -- - goods sold of dollar_figure and business_expenses totaling dollar_figure resulting in a net_loss of dollar_figure in computing cost_of_goods_sold petitioners reported dollar_figure opening_inventory dollar_figure purchases and dollar_figure ending inventory respondent’s examination and determinations on date carol had her first meeting with respondent’s examining agent susan leary leary regarding petitioners’ federal_income_tax return at this initial meeting leary asked carol a number of routine background questions including but not limited to questions about petitioners’ ages and education levels and about their savings and investments leary also requested sales records relating to columbia at the initial meeting carol gave leary no indication where the sales records might be carol and leary met on two subsequent occasions in date at the subsequent meetings carol informed leary that the columbia sales records had been lost by notice_of_deficiency dated date respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax as part of this determination respondent reduced petitioners’ claimed schedule c expenses by dollar_figure as follows amount claimed expense item on return amount allowed adjustment car truck -- sec_467 s depreciation --- employee benefit program dollar_figure -- big_number insurance -- office expense sec_514 other rent big_number -- big_number supplies big_number -- big_number taxes licenses big_number big_number mortgage - utilitie sec_646 totals dollar_figure dollar_figure dollar_figure respondent also disallowed petitioners’ claimed cost_of_goods_sold in its entirety on the grounds that petitioners had failed to substantiate the amount of purchases and had failed to establish the value of columbia’s opening and closing inventories for taxable_year respondent made no adjustment to the amount of columbia’s gross_receipts as reported by petitioners on date petitioners filed their petition with this court on date respondent filed his answer requesting that his determination as set forth in the notice_of_deficiency be in all respects approved on date the trial was held in columbia south carolina --- - opinion third-party_contacts petitioners contend that respondent’s agents violated sec_7602 by contacting third parties without giving petitioners proper advance notice respondent contends that sec_7602 has no application to this case sec_7602 which was added by section of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_757 provides as follows c notice of contact of third parties -- general notice --an officer_or_employee of the internal_revenue_service may not contact any person other than the taxpayer with respect to the determination or collection of the tax_liability of such taxpayer without providing reasonable notice in advance to the taxpayer that contacts with persons other than the taxpayer may be made notice of specific contacts ---the secretary shall periodically provide to a taxpayer a record of persons contacted during such period by the secretary with respect to the determination or collection of the tax_liability of such taxpayer such record shall also be provided upon request of the taxpayer exceptions --this subsection shall not apply-- a to any contact which the taxpayer has authorized b if the secretary determines for good cause shown that such notice would jeopardize collection of any_tax or such notice may involve reprisal against any person or c with respect to any pending criminal investigation - sec_7602 is effective for contacts made after the 180th day after the date enactment of rra e after date see rra sec b 112_stat_758 alleged third-party_contacts during the examination on brief petitioners allege that during the initial date meeting leary told carol that she had previously contacted petitioners’ bank and that leary subsequently asked carol why petitioners changed banks so often petitioners allege that this line of inquiry shows that she leary had extensive third party contacts petitioners allege that they told leary that they wanted to be notified whenever a third party was contacted but they never received any third-party contact information from the internal_revenue_service irs sec_7602 has no application to any third-party_contacts that might have been made by respondent’s agents before the date effective date the evidence does not show that leary or any other of respondent’s agents made any third- party contacts after date in the course of the examination that culminated in the date issuance of the notice_of_deficiency alleged third-party_contacts during trial preparation on brief petitioners allege that shortly before the date trial date respondent’s agents contacted various third -- - parties including representatives of sadisco the department of motor vehicles dmv and certain purchasers of petitioners’ rebuilt vehicles on reply brief respondent concedes that in the course of preparing for trial respondent’s trial counsel contacted potential witnesses without advance notice to petitioners respondent contends that these contacts did not violate sec_7602 we agree with respondent sec_7602 restricts the irs’s third-party_contacts with respect to the determination or collection of the tax_liability the statute does not expressly indicate whether the irs’s trial preparations in the course of a court_proceeding should be considered to be with respect to the determination or collection of the tax_liability the proposed_regulations state that sec_7602 does not apply to contacts made in the course of a pending court_proceeding sec_301_7602-2 proposed proced admin regs fed reg date proposed_regulations are given no greater weight than a position advanced by respondent on brief see 54_tc_1233 nevertheless they can be useful guidelines where as here they closely follow the legislative_history of the statutory provision in question see 113_tc_440 the pertinent legislative_history states that the purpose of sec_7602 is to require the irs to notify the taxpayer before contacting third parties regarding examination or collection activities including summonses with respect to the taxpayer s rept pincite 1998_3_cb_537 emphasis added accordingly we conclude that congress did not intend sec_7602 to apply to third-party_contacts made by the irs in the course of trial preparation activities where those contacts are not with respect to examination or collection activities this interpretation is consistent with the general statutory scheme which distinguishes between the litigation of tax_liabilities see chapter captioned judicial proceedings we are mindful that under sec_6212 the internal_revenue_service irs may in certain circumstances determine an additional deficiency after the taxpayer files a timely petition with the tax_court and that in the course of making such further determination the irs is not barred from exercising its examination authority under sec_7602 see 782_f2d_89 7th cir pending tax_court proceedings did not bar irs from invoking summons authority rather than using tax_court discovery procedures in seeking the taxpayers’ financial records where the taxpayers’ liability was still subject_to redetermination pursuant to sec_6212 67_f2d_894 2d cir since the commissioner may apply to the board_of_tax_appeals to increase the assessment in the notice_of_deficiency he may need to prepare his case in advance by a further examination which is guite another matter from producing evidence in support of it the instant case does not present and we do not reach the issue of the extent to which the restrictions of sec_7602 might apply with respect to examinations conducted by the irs to determine an additional deficiency pursuant to sec_6212 c during the pendency of a tax_court proceeding and the irs’s examination and enforcement activities see chapter captioned discovery of liability and enforcement of title sec_7602 captioned examination of books and witnesses appears in subchapter_a captioned examination and inspection of chapter sec_7602 contains a very broad grant of authority to the irs to examine books_and_records issue summons and take testimony under oath for the purpose inter alia of determining or collecting the federal tax_liability of any person sec_7602 is drafted as a restriction on the sec_7602 examination authority the authority of the irs’s trial counsel to informally interview prospective third- party witnesses to gather evidence in preparation for trial does not emanate from sec_7602 consequently sec_7602 c the authority of the irs’s trial counsel to conduct trial preparation inheres in sec_7452 which provides that the secretary shall be represented before the tax_court by the chief_counsel of the irs or_his_delegate the exercise of this authority is subject_to the tax court’s rules_of_practice and procedure see sec_7453 with exceptions not relevant here proceedings before the tax_court shall be conducted in accordance with such rules_of_practice and procedure as this court may prescribe the tax_court has not prescribed rules specifically relating to informal pretrial interviews of potential witnesses cf 104_tc_408 arguably respondent’s efforts to arrange informal witness interviews do not fall within our discovery procedures and thus are not subject_to restriction under rule citing 116_frd_36 d mass interpreting fed r civ p c pursuant to this court’s standing_pretrial_order however respondent was required to identify witnesses in his trial memorandum which was required to continued does not restrict that authority as far as the record reveals respondent’s examination activities ceased no later than date when respondent issued the notice_of_deficiency respondent has not sought to use the sec_7602 examination power to determine any additional deficiency pursuant to sec_6212 there is no evidence that respondent used the sec_7602 examination power to summon prospective third-party witnesses and take testimony under oath cf westreco inc v commissioner tcmemo_1990_501 modified in 96_tc_459 there is no evidence to suggest that respondent’s agents made any third-party_contacts in connection with any collection activity ’ we conclude that the informal contacts of potential witnesses by respondent’s trial counsel in preparation for trial were not made in the course of respondent’s examination or collection activities and therefore are not subject_to the restrictions of sec_7602 continued be submitted to the court and to petitioners at least days before the trial session respondent complied with these requirements of the standing_pretrial_order ’ as a general matter if the taxpayer has filed a petition with this court for a redetermination of the deficiency the irs may not commence collection activities until this court’s decision has become final sec_6213 conclusion petitioners have not shown that respondent’s agents violated sec_7602 statutory limitation on financial status audits citing various background questions that leary asked carol at their initial meeting on date petitioners contend that on or about that date respondent used a financial status or economic reality examination technique in violation of sec_7602 sec_7602 became effective on the date of enactment of rra ie date h conf rept pincite 1998_3_cb_755 petitioners do not contend that any actions taken by respondent’s agents on or after date violated sec_7602 accordingly sec_7602 has no application to this case burden_of_proof petitioners contend that respondent bears the burden_of_proof pursuant to sec_7491 respondent contends that sec_7491 is inapplicable we agree with respondent sec_7602 as added by internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_751 provides e limitation on examination of unreported income ---the secretary shall not use financial status or economic reality examination techniques to determine the existence of unreported income of any taxpayer unless the secretary has a reasonable indication that there is a likelihood of such unreported income - - under rule the burden_of_proof is upon the petitioner except as otherwise provided by statute in certain circumstances if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on respondent sec_7491 rule a sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date rra sec c 112_stat_726 the undisputed facts indicate that respondent’s examination of petitioners’ federal_income_tax return commenced before date accordingly sec_7491 has no application to this case petitioners bear the burden_of_proof rule a petitioners’ trade_or_business_expenses the parties disagree about petitioners’ entitlement to deduct pursuant to sec_162 various trade_or_business_expenses vehicle expenses on their return petitioners claimed no deduction for vehicle expenses in the notice_of_deficiency respondent allowed petitioners a deduction of dollar_figure petitioners have not established that they are entitled to a vehicle expense deduction greater than respondent has allowed_depreciation on their return petitioners claimed no depreciation deduction in the notice_of_deficiency respondent allowed petitioners a depreciation deduction of dollar_figure petitioners have not established that they are entitled to a depreciation deduction greater than respondent has allowed employee benefit programs on brief petitioners concede that they are not entitled to any deduction for employee benefit programs as claimed on their schedule c insurance on their return petitioners claimed an dollar_figure deduction for business insurance expense all of which respondent disallowed on the basis of our detailed review of the record we find that petitioners are entitled to a deduction of dollar_figure for insurance expense office expenses on their return petitioners claimed a dollar_figure deduction for office expenses in the notice_of_deficiency respondent allowed dollar_figure on the basis of our detailed review of the record we find that petitioners are entitled to a deduction of dollar_figure for office expenses other rent on their return petitioners claimed a dollar_figure deduction for other rent all of which respondent disallowed petitioners have not established that they are entitled to any deduction for other rent supplies on their return petitioners claimed a dollar_figure deduction for supplies all of which respondent disallowed in the notice_of_deficiency on brief respondent concedes that petitioners incurred dollar_figure in expenses for materials used to rebuild vehicles but contends that this amount should be added to purchases in computing petitioners’ cost_of_goods_sold rather than deducted as a current_expense we agree with respondent the evidence in the record indicates that the claimed supplies expenses relate to petitioners’ rebuilding junked automobiles for sale and that these expenses represented either raw materials or supplies entering into the rebuilt automobiles or direct labor relating thereto these amounts are includable in the cost of petitioners’ rebuilt automobiles see sec_1 c income_tax regs and thus are not deductible as trade_or_business_expenses pursuant to sec_162 but rather enter into the calculation of petitioners’ cost_of_goods_sold in determining their gross_income see 106_tc_268 small tools petitioners contend that they are entitled to a dollar_figure deduction for small tools while small tools with a useful_life - - of less than year are currently deductible clemons v commissioner tcmemo_1979_273 the cost of tools with a useful_life that exceed sec_1 year are recovered by depreciation sec_167 and sec_168 petitioners offered no evidence about the type expected useful_life or cost of each tool acquired consequently we have no basis for determining which costs might be currently deductible or for estimating appropriate depreciation_deductions for tools with useful lives greater than year taxes and licenses on their return petitioners claimed a dollar_figure deduction for taxes and licenses in the notice_of_deficiency respondent allowed dollar_figure on the basis of our detailed review of the record we find that petitioners are entitled to a deduction of dollar_figure for taxes and licenses utilities on their return petitioners claimed a dollar_figure deduction for utilities in the notice_of_deficiency respondent allowed sec_404 petitioners have not established that they are entitled to a deduction for utilities expenses greater than respondent has allowed cat food on brief respondent concedes that petitioners are entitled to a dollar_figure business_expense deduction for cat food that petitioners purchased and set out in their scrap yard for the purpose of attracting wild cats to deter snakes and rats cost_of_goods_sold petitioners contend that in columbia had cost_of_goods_sold of dollar_figure computed as follows opening_inventory dollar_figure add purchases big_number less closing_inventory big_number cost_of_goods_sold dollar_figure on brief respondent concedes that petitioners have substantiated purchases in the amount of dollar_figure but contends that petitioners have not established the value of their opening or ending inventory and thus are not entitled to reduce columbia’s gross_receipts for cost_of_goods_sold we agree with respondent in a manufacturing merchandising or mining business gross_income means total sales less the cost_of_goods_sold sec_1 a income_tax regs cost_of_goods_sold is computed by subtracting the value of ending inventory goods still on hand at the end of the year from the sum of the opening_inventory and purchases during the year 78_tc_705 on their federal_income_tax return petitioners claimed to have used the lower_of_cost_or_market as the basis for valuing their inventory under this approach the market_value of each - - article on hand at the inventory date shall be compared with the cost of the article and the lower_of such values shall be taken as the inventory value of the article sec_1_471-4 income_tax regs ’ in columbia disposed of all its then-existing inventory although they subsequently acquired additional items of inventory petitioners incurred no direct_cost and have established no indirect_costs for the items acguired prior to their purchase of some junked vehicles in date consequently columbia’s opening_inventory for had a cost of zero which is consistent with petitioners’ reporting of a zero ending inventory for see 13_tc_636 consistency requires that the opening_inventory of each year correspond to the closing_inventory of the preceding year the supreme court has summarized the lower_of_cost_or_market approach as follows the taxpayer must value inventory for tax purposes at cost unless the ‘market’ is lower ‘market’ is defined as ‘replacement cost ’ and the taxpayer 1s permitted to depart from replacement cost only in specified situations when it makes any such departure the taxpayer must substantiate its lower inventory_valuation by providing evidence of actual offerings actual sales or actual contract cancellations in the absence of objective evidence of this kind a taxpayer’s assertions as to the ‘market value’ of its inventory are not cognizable in computing its income_tax 439_us_522 - columbia’s ending inventory for consisted of whatever no-cost items remained from its opening_inventory plus the items purchased for dollar_figure including junked vehicles plus the dollar_figure expended on supplies as previously discussed thus columbia’s ending inventory had a cost of dollar_figure petitioners contend that the market_value of columbia’s ending inventory was only dollar_figure which they argue was the scrap_value of the ending inventory petitioners have failed to substantiate their claimed market_value by providing evidence of actual offerings actual sales or actual contract cancellations 439_us_522 in any event petitioners’ contention is contradicted by samuel’s admissions in the owner’ s rebuilder’s affidavits filed with the dmv in certifying that the nada estimated fair market values of just four of the rebuilt automobiles in columbia’s inventory totaled dollar_figure petitioners’ contention is further undermined by evidence showing that these four rebuilt automobiles along with another vehicle ‘0 although columbia transferred title to the rebuilt vehicles to monty for no consideration before the vehicles were sold to third parties samuel testified that the transfers to monty were not gifts stating the fact is that these vehicles were put in his monty’s name in order to sell it sic all of them were reported as income through our business consequently we ignore petitioners’ transfers of the rebuilt automobiles to monty - contained in columbia’s ending inventory were sold to third parties in for dollar_figure in sum petitioners have failed to show that the market_value of columbia’s ending inventory was less than its dollar_figure cost we conclude and hold that columbia’s cost_of_goods_sold was zero computed as dollar_figure opening_inventory plus dollar_figure purchases minus dollar_figure ending inventory accordingly respondent’s determination on this issue is sustained all other contentions raised by the parties are irrelevant without merit or moot to reflect the foregoing and concessions of the parties decision will be entered under rule
